DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 is pending in this application and has been examined on the merits. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,492,651. Although the claims at issue are not identical, they are not patentably distinct from each other as detailed below. 
Claim 1 recites, “A vacuum cleaner, which comprises a backpack accessory that is configured to be worn by a person, wherein: (a) the backpack accessory is affixed to an exterior casing of the vacuum cleaner; (b) a bottom half of an interior area of the casing houses a motor that is configured to generate a suction force; (c) the vacuum cleaner is configured to employ cyclonic separation of air and dirt within the interior area of the casing; and (d) the vacuum cleaner does not employ a disposable bag or cloth bag to capture and retain the dirt particles that the vacuum cleaner extracts from a surface,” which is anticipated by Claim 1 of U.S. Patent No. 10,492,651. 
Additionally, Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9,675,219 as detailed below. 


Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Niederman (US Pub. No. 2014/0096339 A1).
Referring to claim 1:  Niederman discloses a vacuum cleaner 500 (Figs. 5) which comprises a backpack accessory 700 (see Fig. 7; it is noted that while 700 is shown with exemplary backpack module 100, it appears this configuration is also applicable with backpack module 500 given that the specification notes that like reference numbers designate like parts, the exemplary embodiments are configured to worn on an operator’s body, and that the features presented may be used together; see Paragraphs 0011, 0021, and 0079) that is configured to be worn by a person (Fig. 7), wherein: (a) the backpack accessory is affixed via 702 and 704 (Fig. 7) (see Paragraph 0074) to an exterior casing external portion of 500 (Fig. 5)  of the vacuum cleaner; (b) a bottom half of an interior area of the casing bottom half of an interior of 504 houses a motor 516 (Fig. 5)(see Paragraph 0062) that is configured to generate a suction force;  (c) the vacuum cleaner is configured to employ cyclonic separation 502 (Fig, 5)(see Paragraph - 0062)) of air and dirt within the interior area of the casing; and (d) the vacuum cleaner does not employ a disposable bag or cloth bag  (see Fig. 5 which does not employ a bag) to capture and retain the dirt particles that the vacuum cleaner extracts from a surface.
,

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Niederman (US Pub. No. 2014/0096339 A1) in view of an alternative embodiment of Niederman (US Pub. No. 2014/0096339 A1), herein referred to as Niederman-II 
Referring to claim 1:  Niederman discloses a vacuum cleaner 500 (Figs. 5) which appears to comprise a backpack accessory 700 (see Fig. 7; it is noted that while 700 is shown with exemplary backpack module 100, it appears this configuration is also applicable with backpack module 500 given that the specification notes that like reference numbers designate like parts, the exemplary embodiments are configured to worn on an operator’s body, and that the features presented may be used together; see Paragraphs 0011, 0021, and 0076) that is configured to be worn by a person (Fig. 7), wherein: (a) the backpack accessory is affixed 702 and 704 (Fig. 7) (see Paragraph 0074) to an exterior casing external portion of 500 (Fig. 5)  of the vacuum cleaner; (b) a bottom half of an interior area of the casing bottom half of an interior of 504 houses a motor 516 (Fig. 5)(see Paragraph 0062) that is configured to generate a suction force; (c) the vacuum cleaner is configured to employ cyclonic separation 502 (Fig, 5)(see Paragraph - 0062)) of air and dirt within the interior area of the casing; and (d) the vacuum cleaner does not employ a disposable bag or cloth bag (see Fig. 5 which does not employ a bag) to capture and retain the dirt particles that the vacuum cleaner extracts from a surface, but does not explicitly disclose use of the vacuum clear with the backpack accessory. 
Niederman-II teaches a similar configuration (i.e. a vacuum cleaner, see 100; see 1, 2, and Fig. 7) which comprises a backpack assembly (700) that is configured to be worn by a that is configured to be worn by a person (Fig. 7), wherein: (a) the backpack accessory is affixed via 
It would have been obvious to a person having ordinary skill in the art at the time the claimed invention was effectively filed to modify Niederman’s teaching of a vacuum module to include Niederman-II’s teaching of vacuum module explicitly including a backpack assembly since doing so would allow for connection of the backpack module to the body through an assembly that is ergonomic and customizable, thus giving rise to a comfortable configuration for transporting and operating the backpack module (see Paragraphs [0021] and [0076] of Niederman-II). 

Referring to claim 2: The combined references of Niederman and Niederman-II teach the claimed invention wherein the motor 516 (Fig. 5) is located at a bottom-most location of the interior area of the casing (Fig. 5 inserted below).

    PNG
    media_image1.png
    491
    580
    media_image1.png
    Greyscale

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Niederman (US Pub. No. 2014/0096339 A1) in view of an alternative embodiment of Niederman (US Pub. No. 2014/0096339 A1), herein referred to as Niederman-II as applied to claims 1 and 2 respectively above, and further in view of Iida (U.S. Patent No. 6,619,409 B2).

Referring to claim 3: The combined references of Niederman and Niederman-II teach the claimed invention but place their vibration damping material on the motor housing. Iida (U.S. Patent No. 6,619,409 B2), in an analogous invention teaches a vacuum cleaner 12 (Fig. 2 of Iida) 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Niederman’s teaching of a vacuum module to include the vibration damping material of Iida since doing so would maintain the elasticity thus improving the vibration damping efficiency so that a high vibration damping effect can be obtained (Column 2, lines 7-9 of Iida).


Referring to claim 4: The combined references of Niederman and Niederman-II teach the claimed invention but place their vibration damping material on the motor housing. Iida (U.S. Patent No. 6,619,409 B2), in an analogous invention teaches a vacuum cleaner 12 (Fig. 2 of Iida) further comprises a receiving plate 16 (Fig. 4 of Iida) that is configured to reversibly receive and be connected to the backpack accessory 10 (Fig. 4; Column 4, lines 17-19 of Iida), wherein the receiving plate comprises a vibration damping material 1 (Fig. 4 of Iida).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Niederman’s teaching of a vacuum module to include the vibration damping material of Iida since doing so would maintain the elasticity thus improving the vibration damping efficiency so that a high vibration damping effect can be obtained (Column 2, lines 7-9 of Iida).



Response to Arguments
Applicant's arguments filed January 10, 2022 have been fully considered but they are not persuasive. In pages 4 and 5 of the remarks filed on 01/10/ 2022, the applicant argues the Niederman (U.S. Pub. No. 2014/0096339 A1) reference does not disclose the bagless feature. Niederman does in fact disclose the separation systems can comprise of a filter bag, cyclone separator, or the like (see Paragraph 0005); meaning that either the bag or cyclone separator can be used. The embodiment used is that of the bagless, cyclonic separator. 
Additionally, the Niederman discloses the shown filtration system can be replaced with a cyclonic filtration system (see Paragraph 0024) and refers to Soler et al. (U.S. Patent No. 5,267,371) which relies on a bagless cyclonic separation system (Column 2, lines 18-23 of Soler et al.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNE M KOZAK can be reached on (571)270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER SOTO
Examiner
Art Unit 3723


/CHRISTOPHER SOTO/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723